Exhibit 10.6

SEPARATION AGREEMENT AND RELEASE

SEPARATION AGREEMENT (this “Separation Agreement”) made and entered into on
September 28, 2012 between Lyor Cohen (“you”) and WMG Acquisition Corp.
(“Company”). Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the employment agreement between you
and Company, dated March 14, 2008, as amended (the “Employment Agreement”).

In consideration of the mutual covenants, conditions and obligations contained
in this Separation Agreement, you and Company agree as follows:

1. Your employment with Company shall end effective September 30, 2012 (the
“Termination Date”). As of that date, you shall have no further responsibilities
as an employee of Company and as of such date the Employment Agreement shall be
terminated with no liability of either party to the other thereunder whatsoever,
except as specifically set out in this Separation Agreement.

2. (a) Subject to your compliance with the terms of this Separation Agreement,
Company shall during the period from the date hereof to September 29, 2013 (the
“Payment Period”) pay you pursuant to Section 5(c)(ii) of your Employment
Agreement, the sum of Eight Million Five Hundred Thousand Dollars ($8,500,000)
(less required withholding), which portion of your Severance Amount equals the
sum of your Base Salary for twenty-four (24) months and the Target Annual Bonus
for the Fiscal Year of termination of your employment. For the avoidance of
doubt, your Base Salary through the Termination Date, will be paid in the
ordinary course of the Company’s payroll (separate and apart from the
$8,500,000). The $8,500,000 portion of the Severance Amount shall be payable to
you in 12 substantially equal monthly installments over the Payment Period, with
the first payment commencing within seventy-five (75) days after the Termination
Date (which first payment shall include an amount equal to the monthly
installment which otherwise would have been due if the installments commenced on
the first month following the Termination Date) and continuing thereafter on the
first day of each subsequent calendar month. In addition, Company shall,
pursuant to Section 5(c)(iii) of the Employment Agreement, pay you a pro-rated
Annual Bonus for the Company’s 2012 Fiscal Year which is agreed to be Two
Million Five Hundred Thousand Dollars ($2,500,000) (less required withholding).
This pro-rated Annual Bonus shall be paid to you at the time bonuses are
generally payable to the Company’s senior executives in respect of the Company’s
2012 Fiscal Year, but, in no event later than March 15, 2013, in accordance with
Section 3(b) of the Employment Agreement. You shall have no duty to mitigate
Company’s damage by seeking other employment, and Company shall have no right to
amounts payable to you under this Separation Agreement in the event that you
obtain other earnings.

(b) You and your spouse and dependents, as applicable, shall continue to
participate in Company’s group health and life insurance plans (or be provided
comparable medical and life insurance coverage), at Company expense, until the
earlier

 

1



--------------------------------------------------------------------------------

of the first anniversary of your termination of employment or the date you
become eligible for coverage under the group health or life insurance plan, as
applicable, of another employer.

(c) You acknowledge that Company has paid you the Accrued Amounts pursuant to
Section 5(c)(i) of the Employment Agreement, or the same will be paid in the
ordinary course, in accordance with the Company’s policies.

(d) You shall be covered under the Company’s applicable directors and officers
insurance policies and/or public liability policies, with respect to all periods
up to and through the Termination Date, or if earlier, through the date of your
resignation from your position as director or officer, as applicable, in each
case, to the extent that you were acting in your capacity as an officer or
director of the Company, as applicable, and on behalf of Company business, on
the same terms as applicable to the other officers and directors of the Company
Group, and in accordance with, and subject to, the terms and conditions of such
insurance policies and/or public liability policies.

3. In accordance with the terms and conditions of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), you shall have the right, at your expense,
to elect to continue medical insurance coverage under the group insurance plan
maintained by Company for a period of eighteen months beginning on the day
following the first anniversary of the termination of your employment. Further
information regarding COBRA’s coverage, including enrollment forms and premium
quotations, will be sent to you separately.

4. (a) In consideration of, and exchange for, the payment and other benefits to
be received by you under this Separation Agreement, you hereby waive, release
and forever discharge Company and its successors, their directors, officers,
agents, representatives and employees, and the parents, subsidiaries and
affiliates, and the directors, officers, agents and employees thereof (the
“Company Group”) from all claims, causes of action, lawsuits and demands,
attorney’s fees, expenses or other compensation (“Claims”) which in any way
relate to or arise out of the Employment Agreement or your employment with
Company or the termination of your employment, which you may now or hereafter
have under any common law, federal, state or local law, regulation or order,
including without limitation, (i) any Claim under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, as amended,
as well as all liability for any acts that may have violated your rights under
any contract or local fair employment practices law, any employee relations
statute, executive law or ordinance, any unemployment or workers compensation
law or any other duty or obligation of any kind or nature; (ii) all Claims
relating to or arising out of any alleged tortious act, including but not
limited to, wrongful termination, intentional infliction of emotional distress
and defamation; (iii) all Claims which may be alleged against or imputed to
Company by you or by anyone acting on your behalf; and (iv) all Claims for
wages, (including, but not limited to, all Claims in connection with any
long-term incentive compensation plan of Company), monetary and equitable
relief, employment or reemployment with Company in any position.

(b) Company, on behalf of itself and the Company Group, in exchange for the
consideration embodied in this Separation Agreement, waives, releases, and
forever discharges you from all Claims which the Company Group may now or
hereafter have against you which in any way relate to or arise out of the
Employment Agreement or your employment with Company or the termination of your
employment, which it may now or hereafter have under any common law, federal,
state or local law, regulation or order.

 

2



--------------------------------------------------------------------------------

5. Neither you nor Company shall file or cause to be filed any action, suit,
claim, charge or proceeding with any federal, state or local court or agency
relating to any Claims within the scope of paragraph 4.

6. You and Company each acknowledge that nothing in this Separation Agreement
constitutes (or shall be deemed) an admission of liability or wrongdoing by
either you or Company.

7. Notwithstanding the termination of the Employment Agreement and the mutual
releases set out in this Separation Agreement (a) the rights and obligations of
the parties set out in Sections 6 and 7 of the Employment Agreement shall
survive the termination of the Employment Agreement and shall continue in full
force and effect for the periods specified in the Employment Agreement and
(b) the rights and obligations of the parties set out in this Separation
Agreement shall remain in full force and effect, subject to the terms of such
agreements.

8. You acknowledge that you have read this Separation Agreement and that you
have executed and delivered this Separation Agreement freely and voluntarily,
with full knowledge of all material facts.

9. (a) You acknowledge that you have been advised to seek independent advice and
counsel in connection with this Separation Agreement and have retained counsel
for such purpose, and that you have been afforded the time and opportunity
necessary to seek such advice and counsel to the full extent you may have
desired; and that you have been afforded at least 21 days in which to consider
this Separation Agreement. You understand your obligations and rights under this
Separation Agreement and with such knowledge have entered into and executed this
Separation Agreement freely and voluntarily.

(b) You understand that you may revoke this Separation Agreement within 7 days
of its execution, by notifying Company in writing of your desire to revoke the
Separation Agreement, whereupon this Separation Agreement shall be rendered null
and void. The provisions of this Separation Agreement including any payment due
to you shall not be binding upon Company until eight days after the execution of
this Separation Agreement by you.

10. This Separation Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be interpreted
in a manner intended to comply with Section 409A of the Code (and any related
regulations

 

3



--------------------------------------------------------------------------------

or other pronouncements). Amounts payable under this Separation Agreement shall
be deemed not to be a “deferral of compensation” subject to Section 409A of the
Code to the extent provided in the exceptions set forth in Treas. Reg.
Section 1.409A-1(b)(4) (“short-term deferrals”) and Treas. Reg.
Section 1.409A-1(b)(9) (“separation pay plans”) and other applicable provisions
of Treas. Reg. Section 1.409A-1 through A-6. References under this Separation
Agreement to a termination of your employment shall be deemed to refer to the
date upon which you have experienced a “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding anything herein to the
contrary, (a) if at the time of your separation from service with Company you
are a “specified employee” as defined in Section 409A of the Code (and any
related regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then Company will
defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to you) until the date that is 6 months following your separation from service
(or the earliest date as is permitted under Section 409A of the Code), at which
point all payments deferred pursuant to this paragraph 10 shall be paid to you
in a lump sum and (b) if any other payments of money or other benefits due to
you hereunder could cause the application of an accelerated or additional tax
under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by Company, that
does not cause such an accelerated or additional tax. To the extent any
reimbursements or in-kind benefits due to you under this Separation Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to you in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this
Separation Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. For the avoidance of doubt, any continued
health benefit plan coverage that you are entitled to receive following your
termination of employment is expected to be exempt from Section 409A of the Code
and, as such, shall not be subject to delay pursuant to this paragraph 10.

11. This Separation Agreement constitutes the final and complete agreement
between you and Company with respect to the subject matter hereof. This
Separation Agreement supersedes any and all prior agreements between you and
Company, including, but not limited to, the Employment Agreement. No
modification or waiver of the terms of this Separation Agreement shall be valid
unless in writing and signed by Company and you. This Separation Agreement shall
not be binding upon either you or Company until it is signed by both parties
hereto.

12. This Separation Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and
performed entirely therein. The parties hereto agree that exclusive jurisdiction
of any dispute regarding this Separation Agreement shall be the state or federal
courts located in New York, New York.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have acknowledged and executed this
Separation Agreement as of the date first set forth above.

 

/s/ Lyor Cohen

Lyor Cohen WMG ACQUISITION CORP. By:  

/s/ Paul M. Robinson

Paul M. Robinson EVP & General Counsel

 

5